IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,631-01


                    EX PARTE NATHAN ELMER WEVERKA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR24097-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to register

as a sex offender and sentenced to twenty-five years’ imprisonment as a habitual felon. He did not

appeal his conviction.

        Applicant contends that his twenty-five year sentence is not lawful. A copy of the indictment

and the notice alleging the prior convictions for purposes of the habitual enhancement are in the

habeas record. However, it is not clear whether the prior Sexual Assault of a Child conviction

alleged in the indictment as the basis for Applicant’s duty to register is the same or different
                                                                                                       2

conviction than the Rape of a Child conviction alleged in the habitual enhancement notice. See

Ballard v. State, 149 S.W.3d 693 (Tex. App.—Austin 2004, PDR ref’d) (holding that the State could

not use defendant’s prior sexual assault conviction to enhance his sentence for failing to register as

sex offender, where the State had already used the same prior sexual assault conviction to prove

defendant had duty to register as sex offender).

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall resolve the disputed factual issue. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the habitual

enhancement was lawfully applied to Applicant and whether the twenty-five year sentence is

authorized by law. In doing so, the trial court shall consider any other prior felony convictions that

could have been pled in the enhancement notice. See Ex Parte Parrott, 396 S.W.3d 531 (Tex. Crim.

App. 2013). The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 26, 2017
Do not publish